 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    WILLIAM J. JONES,                                Case No. 1:19-cv-00477-JDP (HC)
12                       Petitioner,                   FINDINGS AND RECOMMENDATIONS TO
                                                       CONVERT PETITION FOR WRIT OF
13           v.                                        HABEAS CORPUS TO CIVIL RIGHTS
                                                       ACTION UNDER 42 U.S.C. § 1983
14    J. SULLIVAN,
                                                       OBJECTIONS DUE IN 14 DAYS
15                       Respondent.
                                                       ORDER DIRECTING CLERK OF COURT TO
16                                                     ASSIGN CASE TO DISTRICT JUDGE
17

18
            Petitioner William J. Jones, a state prisoner without counsel, filed a writ of habeas corpus
19
     under 28 U.S.C. § 2254 on April 12, 2019. ECF No. 1. On April 17, 2019, we entered an order
20
     to show cause why the court should not dismiss the petition because petitioner appeared to assert
21
     claims that are cognizable only under 42 U.S.C. § 1983, and afforded petitioner an opportunity to
22
     file a complaint. ECF No. 2. In response, petitioner filed a civil rights complaint under 42 U.S.C.
23
     § 1983. ECF No. 3. We will recommend conversion of this action.
24

25

26
27

28
                                                       1
 1   I.        DISCUSSION

 2             As we recognized in the order to show cause, petitioner may convert his petition to a civil

 3   rights action under 42 U.S.C. § 1983. See Nettles v. Grounds, 830 F.3d 922, 936 (9th Cir. 2016).

 4   Petitioner’s civil rights complaint under 42 U.S.C. § 1983 shows petitioner’s intent to convert his

 5   case. Because petitioner is unrepresented, we must further warn him of the consequences of

 6   conversion. See Nettles, 830 F.3d at 936. Habeas corpus and prisoner civil rights actions differ in

 7   a variety of respects, such as the proper defendants, filing fees, exhaustion requirements, and

 8   restrictions on future filings (e.g., the Prison Litigation Reform Act’s three-strikes rule). Nettles,

 9   830 F.3d at 936 (citing Robinson v. Sherrod, 631 F.3d 839, 841 (7th Cir. 2011); Glaus, 408 F.3d

10   at 388). If petitioner chooses to convert the instant matter to a civil rights action, the filing fee for

11   § 1983 civil rights cases is $350. Petitioner is required to pay the full amount by way of

12   deductions from income to petitioner’s trust account, even if granted in forma pauperis status. See

13   28 U.S.C. § 1915(b)(1).1

14             Petitioner also may, at his option, voluntarily dismiss his habeas petition without prejudice

15   to refiling his claims as a § 1983 civil rights action. However, petitioner is forewarned that

16   dismissal and refiling may subject petitioner to a possible statute of limitations bar as well as

17   other complications as set forth above.

18   II.       ORDER
19             The clerk of court is directed to assign this case to a district judge who will review the
20   findings and recommendations.
21   III.      FINDINGS AND RECOMMENDATIONS
22             Accordingly, it is hereby recommended that the petition for writ of habeas corpus be
23   converted to a civil rights action under 42 U.S.C. § 1983 after obtaining consent from petitioner.
24             These findings and recommendations are submitted to the U.S. district judge presiding
25   over the case under 28 U.S.C. § 636(b)(1)(B) and Local Rule 304. Within fourteen days of the
26   service of the findings and recommendations, the parties may file written objections to the
27   findings and recommendations with the court and serve a copy on all parties. That document
28   1
         The Court notes that petitioner has not been authorized to proceed in forma pauperis in this case.
                                                         2
 1   must be captioned “Objections to Magistrate Judge’s Findings and Recommendations.” The

 2   presiding district judge will then review the findings and recommendations under 28 U.S.C.
 3   § 636(b)(1)(C).
 4
     IT IS SO ORDERED.
 5

 6
     Dated:    July 12, 2019
 7                                                   UNITED STATES MAGISTRATE JUDGE
 8

 9

10   No. 204
11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                     3
